Citation Nr: 0519820	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-18 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to a compensable initial disability rating for 
residuals of a tonsillectomy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 RO decision that granted 
service connection at a noncompensable disability rating for 
status post tonsillectomy, effective from May 2002.  In 
September 2002, the veteran filed a notice of disagreement 
(NOD) with this decision.  In May 2003, the RO issued a 
statement of the case (SOC), and the veteran perfected his 
appeal in July 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In his notice of disagreement, filed in September 2002, the 
veteran stated that two to three times a year he totally 
loses his voice as a result of his service-connected 
residuals of tonsillectomy.  In a subsequent statement, he 
requested that he be given a VA examination to determine the 
current severity of his condition.  Given the veteran's 
statements herein, the lack of any actual treatment records 
for this condition, as well as the failure to specifically 
address this condition in the June 2002 VCAA letter, this 
claim will be remanded for the RO to schedule a VA 
examination to consider the effect, if any, and severity of 
the veteran's service-connected residuals of tonsillectomy.  
The RO should also ask the veteran if he has received any 
treatment for the disability during the course of this 
appeal.



Accordingly, the case is remanded for the RO to undertake the 
following action:  

1.  Ask the veteran to submit any 
pertinent evidence in his possession and 
to identify (names, addresses, dates) all 
sources of treatment for his residuals of 
tonsillectomy since 2000, and execute 
necessary records-release forms.  Attempt 
to obtain copies of the related medical 
records that have not previously been 
obtained.  Associate all documents 
obtained with the claims file.  

2.  The RO should then schedule the 
appropriate VA examination(s) to 
determine the nature and severity of his 
service-connected residuals of 
tonsillectomy.  Send the claims folder to 
the physician(s) for review.  After 
reviewing the available medical records 
and examining the veteran, the 
physician(s) should identify - based on 
review of the evidence of record, 
examination of the veteran, and her or 
his professional expertise - all current 
residuals of the veteran's tonsillectomy 
(performed in January 1954).  The effect 
of any residuals identified should be 
described in detail.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




